Exhibit 10.9




[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.



















AMENDED AND RESTATED

AGREEMENT FOR MANUFACTURE

BETWEEN

IRIDIUM SATELLITE LLC

AND

CELESTICA CORPORATION







Final 01-10-2007

















--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







CONTENTS

1.

DEFINITIONS………………………………………………………………………………………………..

1

2.

SCOPE OF AGREEMENT…………………………………………………………………………………..

2

3.

FORECAST AND ORDER PROCEDURE………………………………………………………………….

3

4.

MATERIALS…………………………………………………………………………………………………

3

5.

DELIVERY AND RISK……………………………………………………………………………………...

4

6.

ACCEPTANCE OF PRODUCTS……………………………………………………………………………

5

7.

ORDER AND FORECAST, UPSIDE FLEXIBILITY, AND RESCHEDULING…………………………..

5

8.

CANCELLATION……………………………………………………………………………………………

6

9.

PRICES……………………………………………………………………………………………………….

6

10.

PAYMENT……………………………………………………………………………………………………

7

11.

CUSTOMER LETTER OF CREDIT…………………………………………………………………………

7

12.

TITLE…………………………………………………………………………………………………………

7

13.

INTELLECTUAL PROPERTY………………………………………………………………………………

7

14.

QUALITY ASSURANCE……………………………………………………………………………………

8

15.

CHANGE CONTROL………………………………………………………………………………………..

8

16.

COST SAVING SHARING………………………………………………………………………………….

9

17.

EXCESS AND/OR OBSOLETE MATERIAL………………………………………………………………

9

18.

CELESTICA WARRANTY…………………………………………………………………………………

10

19.

CUSTOMER WARRANTY………………………………………………………………………………....

11

20.

INDEMNIFICATION……………………………………………………………………………………….

11

21.

CUSTOMER PROPERTY…………………………………………………………………………………..

11

22.

CONFIDENTIALITY……………………………………………………………………………………….

12

23.

FREEDOM OF ACTION……………………………………………………………………………………

12

24.

EXCLUSIONS AND LIMITATION OF LIABILITY………………………………………………………

12

25.

TERM AND TERMINATION………………………………………………………………………………

13

26.

GENERAL…………………………………………………………………………………………………..

14

SCHEDULE 1:

PRODUCTS AND SPECIFICATION

SCHEDULE 2:

PRICING




















i




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







THIS AMENDED AND RESTATED AGREEMENT is made effective the first day of January,
2007 (the “Effective Date”)




BETWEEN

CELESTICA CORPORATION, a Delaware corporation with an office located at 4300
West Round Lake Road, Arden Hills MN 55112 (“Celestica”).

AND

IRIDIUM SATELLITE LLC, a Delaware limited liability company with an office
located at 8440 South River Parkway, Tempe AZ 85284 (the “Customer”).

WHEREAS

This Agreement sets out the terms and conditions upon which Celestica will
manufacture and supply to the Customer certain Products and supply certain
Services as herein defined.

IT IS AGREED

1.

DEFINITIONS

The following words and expressions shall have the following meanings:

1.1

“Affiliate” means, a) with respect to the Customer, any company, firm, joint
venture, partnership, or other entity of which the Customer directly or
indirectly owns or controls the power to vote a majority of the voting rights or
over which the Customer directly or indirectly has the power to exercise a
controlling influence; b) with respect to Celestica, any company, firm, joint
venture, partnership, or other entity of which Celestica Inc., an Ontario,
Canada corporation, directly or indirectly owns or controls the power to vote a
majority of the voting rights or over which Celestica Inc., directly or
indirectly has the power to exercise a controlling influence.

1.2

“Customer Information” shall mean the specification for the relevant Product and
all drawings, documentation, data, software, information and know-how, and any
tooling provided by the Customer to Celestica.

1.3

“Days” means calendar days unless otherwise identified herein

1.4

“Excess” Material shall have the meaning set forth in Article 17.

1.5

“Forecast” shall have the meaning set forth in Article 3.1(b).

1.6

“Intellectual Property” shall mean all patents, applications for patents,
copyrights, mask works, trade secrets, know-how, discoveries, improvements,
inventions, technical data, writings, software in whatever form and Information
(as that term is defined in the Confidentiality Agreement between Iridium
Satellite LLC and Celestica Corporation dated February 8, 2002), Subscriber
Equipment Technical Information (as that term is defined in the Non-Disclosure
Agreement among SE Licensing LLC, Iridium Satellite LLC and Celestica
Corporation dated April 2, 2003), and any other intellectual property rights
recognised by any jurisdiction.

1.7

“Material” shall mean any components and other materials comprising or comprised
in Products.

1.8

“Minimum Order Quantity” shall mean the minimum monthly quantity of Products
which Customer agrees to buy and which Celestica agrees to sell pursuant to the
terms of Article 3.

1.9

“Obsolete” Material shall have the meaning set forth in Article 17.4.





1




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







1.10

“Order” shall mean purchase order for Products and/or Services placed by the
Customer subject to the terms and conditions of this Agreement.

1.11

“Prices” shall mean the prices for Products and/or Services and/or non-recurring
expenditure (“NRE”) (including, without limitation, tooling and fixtures and
other agreed items) agreed between the parties from time to time.

1.12

“Products” shall mean the products listed in Schedule 1 and described in the
Specifications.

1.13

“RMA” shall mean a return material authorisation to be provided by Celestica to
the Customer.

1.14

“Services” shall have the meaning set forth in Article 2.2.

1.15

“Specifications” shall mean the requirements for the development, manufacture,
test, and packaging of the Products, all as further specified in the documents
listed in Schedule 1.

2.

SCOPE OF AGREEMENT

2.1

This Agreement will apply to all Orders for Products and Services placed by the
Customer and accepted by Celestica under this Agreement.

2.2

From time to time, Customer or its Affiliates may wish to purchase services from
Celestica. Such “Services” may include, but shall not be limited to:
development, design, engineering, out-of-warranty repair, prototyping,
distribution or other services as Customer may request and Celestica may provide
from time to time and which may be described in more detail in various
statements of work or Orders. Unless otherwise agreed to in writing between the
parties, Celestica shall perform all Services in accordance with the terms and
conditions set forth in this Agreement and in accordance with Celestica’s
then-current fee schedule for such service, or if no fee exists for such
service, at a mutually agreed upon price.

2.3

Celestica will manufacture and deliver Products and supply Services pursuant to
the terms of this Agreement, subject to the Customer first having provided
Celestica with the specification for the Product, together with any Customer
Information and all other necessary drawings, documentation, data, software, and
other information of the Customer and any consigned materials necessary for the
manufacture of Products and the provision of Services. Celestica is responsible
for maintaining necessary drawings, documentation, data, software, and other
information provided by the Customer.

2.4

As required for the manufacture of the Products, Celestica will procure
components, materials, equipment and other supplies, and manufacture, assemble,
test and deliver Products pursuant to detailed written specifications,
workmanship standards and quality requirements for each such Product as
specified in the Schedule 1 Specifications, including applicable bills of
materials, schematics, assembly drawings, process documentation, test
specifications, current revision number, quality standards and approved vendor
list.

2.5

The Customer will accept Products and Services delivered, at agreed upon Prices,
pursuant to the terms of this Agreement.

2.6

Celestica shall provide reasonable information and technical support to Customer
as required to assist Customer in obtaining regulatory certifications as well as
country-by-country type approvals necessary for the distribution and sale of the
Product in the jurisdictions specified by Customer.

2.7

All previous agreements between the parties concerning the subject matter hereof
are superseded and merged into this amended and restated Agreement for
Manufacture including without limitation:

(a)

the Agreement for Manufacture which became effective 02 April 2003;





2




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







(b)

Amendment No. 1 to the Agreement for Manufacture which became effective 03
December 2004; and

(c)

Exhibit A, Fulfillment and Miscellaneous Services, to the Agreement for
Manufacture which became effective 30 May 2003.

3.

FORECAST AND ORDER PROCEDURE

3.1

During the term of this Agreement, Customer agrees to purchase and Celestica
agrees to provide a Minimum Order Quantity of two thousand (2000) Products per
month (the “Delivery Month”). On a monthly basis, Customer will provide
Celestica with an updated forecast (the “Forecast”) covering the upcoming ten
(10) month period that specifies any Delivery Month where Customer’s monthly
order requirements are projected to exceed the Minimum Order Quantity. Customer
will use its reasonable commercial efforts to ensure that the Forecast is
accurate, but the Forecast will not constitute an Order. No less than two (2)
months in advance of each Delivery Month, Customer will provide Order(s) to
Celestica confirming the Minimum Order Quantity for that Delivery Month plus any
quantity in excess of the Minimum Order Quantity as ordered by Customer.

3.2

Celestica will acknowledge receipt of Orders as soon as reasonably practicable
and notify the Customer of acceptance or non-acceptance of Orders within five
working (5) days of receipt. Celestica shall not unreasonably refuse to accept
an Order, provided that the Order is issued consistent with the Minimum Order
Quantity for the Delivery Month, plus any excess quantity as Forecast by
Customer for such Delivery Month.

3.3

Following Customer’s issuance of an Order, Customer may increase the quantity
ordered for the specified Delivery Month as follows:

(a)

from 31 to 60 days in advance of the monthly period, an increase of up to [*]%
can be incurred with no premium charges;

(b)

from 1 to 30 days in advance of the monthly period, an increase of up to [*]%
can be incurred with no premium charges;

Changes outside the limits specified in 33 (a) and (b) are subject to
Celestica’s advance notice to Customer of a proposed premium and Customer’s
agreement to pay the proposed premium rates per Product.

3.4

Orders will incorporate by reference, the terms and conditions of this
Agreement. This Agreement shall supersede the terms and conditions of such
Orders and exclude any pre-printed terms and conditions found on the Customer’s
Orders, which shall be deemed deleted. Orders will describe in more detail the
required Product and/or Service to be rendered by Celestica and will include:
the description and Price per unit of Product; the quantities ordered; Product
revision details and such other information as the parties may agree is
required. Orders may be issued in writing, by mail or facsimile, or by
electronic means as agreed to by the parties.

4.

MATERIALS

4.1

The Customer hereby authorises Celestica, and Celestica shall be entitled, to
order Materials in accordance with Material leadtimes (for which Customer will
be responsible in accordance with Article 17 herein), as necessary to support
Orders and Forecasts. Such authorisation shall include without limitation,
additional Materials as are, in Celestica’s opinion, reasonably required, taking
into account any supplier minimum order requirements, packaging sizes and
economic order quantities.

4.2

Without limiting Article 4.1 above, where lead times for Materials are at any
time longer than the period covered by Orders set out in Article 3.1(a) above,
Celestica shall be authorized to order such Materials on the basis of the
Forecast in order to meet the Customer’s delivery requirements requested
therein.

4.3

Where the Customer so directs, Celestica will procure Materials in accordance
with the Customer’s approved vendor list. To use other vendors of Materials,
Celestica must obtain the Customer’s prior written consent, which consent shall
normally be provided within fourteen (14) Days and, in any event, shall not be





3




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







unreasonably withheld or delayed. Where the Customer has not directed the use of
an approved vendor list, Celestica shall be responsible for all actions
necessary to assure the timely and compliant procurement of Materials as
necessary to meet Customer Order and Forecast requirements.

4.4

In the event of any inconsistency between the terms and conditions of this
Agreement and Customer negotiated terms and conditions with suppliers for
Customer controlled components, then to the extent of any such inconsistencies,
Celestica shall be relieved of any liability to Customer with respect to
Customer controlled components.

4.5

When requested by the Customer or as identified by Celestica, and upon receipt
of a Customer Order, Celestica will purchase lifetime buys of Materials that
exceed the Forecast.

4.6

Where the Customer directs Celestica to buy Materials from contracts that are
negotiated by the Customer, the Customer will have primary responsibility for
directing its suppliers to perform in accordance with these contracts, including
resolving any quality issues and compensating Celestica for its reasonable costs
related to Material quality issues.

4.7

Customer will furnish the Materials specified in Schedule 2 to Celestica for use
in the manufacture of the Products. In the event that such Customer-supplied
Material is received by or provided to Celestica in a condition that is not
suitable for its intended use, Celestica shall immediately notify Customer, and
Customer shall, in its discretion, be responsible for the correction of such
Material. Upon Celestica’s acceptance of Customer-supplied Material, Celestica
shall be responsible for loss of or damage to the Material where such loss or
damage is the result of negligence of Celestica. Celestica shall not be
responsible for reasonable attrition of Customer-supplied Material. The use by
Celestica of Customer-supplied Material, which is provided in a suitable
condition for its intended use, shall not relieve Celestica from its
responsibility to manufacture and deliver Products in conformance with the
requirements of this Agreement. All Customer-supplied Material shall remain the
property of Customer, shall be maintained by Celestica only for Customer’s work
and shall be returned to Customer as provided in Article 17 below.

5.

DELIVERY AND RISK

5.1

Except as agreed otherwise, all Products sold to the Customer are delivered FCA
(1NCOTERMS 2000) Celestica’s premises of manufacture.

5.2

The Customer will arrange transportation and specify carrier and transportation
instructions. If the Customer has not done so, Celestica shall arrange for
transportation on the Customer’s behalf and at the Customer’s cost, utilizing to
the extent possible any Customer negotiated discount arrangements made available
by Customer to Celestica.

5.3

Celestica will meet agreed delivery dates, will advise the Customer promptly of
any delivery delays, and will bear the cost of any reasonable premium freight
charges, material expediting fees, and overtime labour necessarily incurred to
mitigate the impact on Customer of actual or impending late deliveries, to the
extent such lateness is attributable to Celestica.

5.4

Risk of loss and damage will pass from Celestica to the Customer upon delivery
by Celestica pursuant to Article 5.1 above.

5.5

All Products will be packed by Celestica in accordance with the Schedule 1
Specification packaging requirements or otherwise as may be agreed to by the
parties.

5.6

The Customer is responsible for obtaining:

(a)

any necessary export and import licenses relating to Products; and





4




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







(b)

any government or regulatory approvals relating to the marketing, sale or use of
Products and maintaining compliance with all applicable laws and regulations in
any jurisdiction to or from which Products are shipped or in or from which the
Products are marketed, distributed or sold.

6.

ACCEPTANCE OF PRODUCTS

6.1

The Customer may reject Products which, a) have been materially damaged by
Celestica prior to delivery or b) have not met, in all material respects, the
Specifications (“Rejected Products”).

6.2

The Customer will notify Celestica in writing of Rejected Products within thirty
(30) Days of original delivery and will return Rejected Products at its risk to
Celestica within a further fifteen (15) Days. The Customer requires an RMA from
Celestica prior to returning any Product. Celestica’s issuance of an RMA will
not be unreasonably withheld.

6.3

Upon return of the Rejected Products, Celestica will, as soon as reasonably
practical at its election either repair, replace or credit the Customer for
Rejected Products. The cost associated with any such repair, replacement, or
credit will be the responsibility of Celestica. In the case of replacement or
credit, title to the Rejected Product shall pass to Celestica on delivery to
Celestica. Where the Customer has a preference for one of repair, replacement or
credit, it shall communicate its preference to Celestica, which shall use its
reasonable commercial efforts to accommodate the request.

6.4

In the absence of earlier notification of rejection, the Customer will be deemed
to have accepted Products thirty (30) Days after Customer’s receipt of Products
at Customer’s facility.

7.

ORDER AND FORECAST, UPSIDE FLEXIBILITY, AND RESCHEDULING

7.1

Upon Customer’s request, Celestica shall use its commercially reasonable efforts
to:

(a)

accept unplanned Orders, or

(b)

accelerate delivery dates of existing Orders, or

(c)

accept increases in quantities on existing Orders; subject to the mutual
agreement of the parties on any increased costs or premium charges incurred as a
result of such activity.

7.2

The Customer may delay or reschedule deliveries in advance of agreed delivery
dates, subject to the limitations set forth in the table below:

Maximum quantity of

Products for a Delivery

Month for which delivery

may be delayed

 

Number of days prior to the

original scheduled Delivery

Month on which a request for

delayed delivery is made by

Customer

Minimum Order Quantity

 

100% of Quantity in excess

of Minimum Order Quantity

 

No delay allowed

 

30 or more days

 

 

 

Celestica shall use its commercially reasonable efforts to mitigate the costs of
Excess material caused by any such delay or rescheduling. Any Excess or Obsolete
Material created as a result of such delay or rescheduling will be dealt with in
accordance with Article 17.





5




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







7.3

For Quantities in Excess of the Minimum Order Quantity, a delivery may only be
delayed or rescheduled (whether in whole or in part) once from its original
scheduled delivery date and then only within the limitations set forth in the
table above and only within a period of sixty (60) days from such original
scheduled delivery date. Celestica may treat any attempt to delay or reschedule
an Order more than once or outside such period as a Cancellation.

8.

CANCELLATION

8.1

Subject to Article 8.2, if Customer cancels an Order (or any part thereof),
reschedules delivery of an Order outside of the limitations allowed pursuant to
Article 7.2, or if an Order is deemed to be cancelled pursuant to Article 7.3 or
8.4, then:

(a)

in the case of prototypes, pilot, pre-production, work-in-process (which
Supplier shall be entitled to complete and deliver to Company) or finished
Products, Company shall pay to Supplier the full Price for such Order (or any
part thereof) so cancelled;

(b)

Otherwise, Customer shall pay to Celestica the transformation cost of the
Order(s) (or any part thereof) so cancelled, where “transformation cost” is
defined as the full Product price that the Celestica would have received for
such Products if it had completed the manufacturing process on the date the
Order(s) (or any part thereof) was cancelled, minus Celestica’s Material cost
for such Products;

(c)

Customer shall pay for all costs associated with any Obsolete Inventory and/or
Excess Inventory that arises as a result of the cancellation of such Order (or
any part thereof), in accordance with Article 17 of this Agreement; and

(d)

Customer shall pay Celestica an amount equal to any investment incurred by
Celestica specifically in relation to this Agreement with the prior agreement of
Customer and which has not been fully recovered by Celestica from Customer
through amortization or other means.

8.2

If any Order (or part thereof) is cancelled due to a termination pursuant to
Article 25, Customer may direct Celestica to cease its manufacturing operations
in respect of Products affected by such termination. In the event of such
termination, Customer shall pay to Celestica all relevant amounts specified in
Article 25.3 and 25.4.

8.3

Celestica will use its commercially reasonable efforts to attempt to mitigate
the costs described above on behalf of the Customer. All costs of Obsolete or
Excess Materials and related handling charges shall be addressed in accordance
with Article 17.

8.4

With the exception of Rejected Products in accordance with 6.1, if the Customer
refuses or fails to accept any delivery made by Celestica pursuant to any Order
or this Agreement, such Order (or the relevant part thereof) may, at Celestica’s
option, be deemed to have been cancelled by the Customer.

9.

PRICES

9.1

Celestica and Customer agree on the per unit current pricing in effect for Q4
2006, as outlined in Schedule 2. For 2007 pricing, Celestica commits to a
minimum $[*] per unit price reduction for Monaco Products and Daytona Products
in 2007, and a $[*] per unit price minimum reduction for the Talladega Product
in 2007. These price reduction commitments are based on bills of material
(“BOM”) current at the Effective Date. For 2008 and thereafter, Celestica and
Customer will mutually agree on annual price reduction commitments on or before
October 31 of the previous year.

9.2

Celestica may, from time-to-time, request that Customer amend its Specifications
so as to assist in cost reduction projects, which request may be accepted or
denied at the sole discretion of the Customer.

9.3

Payment by Customer of the Prices invoiced for a Product shall not constitute
acceptance of such Product.





6




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







9.4

If, during any calendar year, Customer does not purchase at least [*] units in
any combination of Products, Celestica reserves the right to renegotiate future
pricing to reflect the effect of the actual annual volumes.

10.

PAYMENT

10.1

All Orders for Products will be invoiced based on the Prices specified in
Article 9. Payment of invoices for Products as well as any other costs or
charges payable by the Customer are: (a) due to Celestica without any set off or
deduction; (b) in US Dollars; (c) within thirty (30) Days following the date of
invoice unless otherwise specified herein; and (d) shall be made consistent with
the terms of the Letter of Credit issued by Customer on behalf of Celestica as
specified in Article 11.1.

10.2

Celestica will invoice on, or as soon as reasonably practicable, after the
delivery of Products pursuant to Article 5.1 or the rendering of Services.

10.3

Unless the Customer provides appropriate exemption certificates, the Customer
will be solely responsible for and will pay all taxes including value added
taxes, duties or other governmental or regulatory charges in any country
resulting from the performance of this Agreement, except for any income related
taxes for which Celestica is directly liable.

11.

CUSTOMER LETTER OF CREDIT

11.1

The Customer acknowledges that Celestica, in the performance of its obligations
under this Agreement, will incur financial obligations on behalf of the
Customer. Customer agrees to implement, for the term of this Agreement, an
irrevocable, standby Letter(s) of Credit, with Celestica as the beneficiary, in
the aggregate amount of $[*], and in a form or format, and from a financial
institution, all of which is acceptable to Celestica. If order volumes, order
forecasts, Material leadtimes and/or Material prices change so that Celestica’s
gross risk is no longer covered by the Letter(s) of Credit, Celestica shall have
the right to require Customer to increase the amount of the Letter(s) of Credit.

11.2

Celestica and Customer will review Customer’s financial performance on a
quarterly schedule and Celestica will provide a Gross Risk Exposure report to
Customer on a monthly basis. Based on Customer’s financial performance and
maintaining Celestica’s Gross Risk Exposure below $[*], Customer may request
that Celestica waive the requirement for the LoC, which request shall not be
unreasonably denied. Should Celestica’s Gross Risk Exposure exceed $[*] with an
LoC in place or $11m without an LoC in place, then Celestica may request that
Customer operate under “pay on receipt” terms.

12.

TITLE

12.1

Except as otherwise specified in Article 6.3 and Article 18.2, title and
interest to Products will pass to the Customer upon delivery.

13.

INTELLECTUAL PROPERTY

13.1

All existing Intellectual Property owned by or licensed to the Customer will
continue to be owned by the Customer and, accordingly, Celestica is authorized
to exercise Customer’s “have made” rights thereunder and to use such of it as
may be necessary for Celestica to perform its obligations under this Agreement.
With respect to any Intellectual Property licensed to the Customer, the Customer
warrants that such license is in good standing and includes all necessary “have
made” rights.





7




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







13.2

All existing Intellectual Property of Celestica will continue to be owned by
Celestica and all Intellectual Property arising in the course of Celestica’s
performance of this Agreement will be owned by Celestica other than Intellectual
Property solely and uniquely related to Products which shall be owned by the
Customer.

13.3

Nothing in this Agreement or any Order grants or can be capable of granting to a
party (whether directly, indirectly, or by implication, estoppel or otherwise)
any rights to any Intellectual Property owned by or licensed to the other party.

14.

QUALITY ASSURANCE

14.1

Celestica will maintain quality assurance systems for the control of material
quality, processing, assembly, testing, packaging and shipping in accordance
with its usual policies and practices. The workmanship standards to be used in
building Product includes IPC-A-610 Rev. C Class 2, as published by the
Institute for Interconnecting and Packaging Electronic Circuits, as well as any
other standards specified in the Schedule 1 Specifications.

14.2

Celestica will perform its normal test procedures relating to Products and
Services, and/or such other test procedures as mutually agreed by the parties.
The parties recognise that documented test coverage is not complete and there is
a finite risk of defects escaping test. If this occurs, the parties will in good
faith implement a solution and allocate cost responsibilities.

14.3

Either party may during normal business hours and following reasonable notice
and subject to the other party’s normal security and confidentiality
requirements, review the other party’s facilities and quality control procedures
as reasonably necessary for the first party to satisfy itself of the other
party’s compliance with its obligations under this Agreement.

14.4

The parties will endeavour to meet quarterly to discuss and resolve any issues
which may have arisen including those relating to quality, performance,
engineering changes, obsolescence or excess.

15.

CHANGE CONTROL

15.1

Either party may at any time propose changes to the relevant specification or
the Products by a written Engineering Change Notice (“ECN”) to the other party.

15.2

The recipient of an ECN will use all reasonable efforts to provide a detailed
response within fourteen (14) Days of receipt.

15.3

Celestica will advise the Customer of the likely impact of an ECN (including but
not limited to delivery scheduling and Prices) on the provisions of any relevant
Orders.

15.4

Neither party will unreasonably withhold or delay agreement to an ECN and the
parties will endeavor to agree and implement at the earliest opportunity ECN’s
relating to personal and product safety.

15.5

Until an ECN and any associated impact have been agreed in writing, the parties
will continue to perform their obligations without taking account of that ECN.

15.6

Any Obsolete and/or Excess Materials resulting from an ECN will be dealt with in
accordance with Article 17 below.

15.7

All costs of implementing ECN’s (including without limitation: premium costs of
Materials; Material handling charges; process and tooling charges;
administrative charges; engineering charges; and evaluation and testing costs)
will be the responsibility of the Customer, except for ECN’s initiated by
Celestica solely to improve its manufacturing processes.





8




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







16.

COST SAVING SHARING

16.1

Any cost savings which are achieved by Celestica as a result of changes proposed
by Celestica or Iridium will be dealt with in the following manner and the
calculation of such cost savings sharing will commence immediately after
Celestica’s implementation costs are recovered (as mutually agreed upon by the
parties): (a) Celestica and the customer share the savings on a 50/50 basis for
the remainder of the quarter in which Celestica’s implementation costs are
recovered, and thereafter, 100% of the savings will be to the benefit of the
Customer.

17.

EXCESS AND/OR OBSOLETE MATERIAL

17.1

If at any time, the aggregate quantity of any item of Material that Celestica
has on hand, which has been ordered, manufactured or acquired in accordance with
Article 3 and Article 4, is greater than the quantity of such Material
Forecasted to be consumed by Celestica in the manufacture of Products for
Customer under this Agreement in the subsequent (a) ninety (90) Days, then such
excess quantity of Material shall be deemed “Excess” or (b) one hundred eighty
(180) days, then such excess quantity of Material shall be deemed “Obsolete”.

17.2

Quarterly, Celestica shall provide Customer with a notice, setting out the
amount and value of any Excess Material on hand at the end of the quarter, plus
an invoice for an inventory carrying charge in the amount of one and one half
(1.5) percent per month of the value of such Excess Material which have been
Excess for longer than 45 days. Also quarterly, Celestica shall deliver to the
Customer and submit an invoice for, any inventory which has been Excess for
ninety (90) days or is Obsolete.

17.3

In the event of:

(a)

a complete or partial termination, rescheduling or cancellation of an Order, or

(b)

a reduction in a Forecast, or

(c)

the termination of all or any part of this Agreement, or

(d)

any other event, including a change in specifications or an engineering change,

which results in any Material which Celestica has purchased or issued a purchase
order to the Material vendor for in accordance with Article 3 and Article 4, no
longer being required by Celestica to manufacture Products (or being otherwise
unsuitable for use in the manufacture of Products due to the passage of time)
within Customer’s contemplated manufacturing quantity for the Product as
specified in Article 3.2, such Material shall be considered “Obsolete” and
Customer shall be notified of the same subsequent to Celestica’s mitigation
efforts as specified in Article 17.6 below. Customer shall, within seven (7)
business days of receiving such notice, issue an inventory Order to Celestica
for such Obsolete Material, pursuant to Article 17.5 below.

17.4

Customer will purchase the Excess Material and/or the Obsolete Material, as the
case may be, pursuant to an inventory purchase order at the price paid by
Celestica for such Excess or Obsolete Material, together with the Material
mark-up reflected in the Product pricing. Any Excess or Obsolete Material
purchased by Customer from Celestica pursuant to an inventory purchase order
shall be deemed Customer Owned Inventory. The inventory purchase order include
the costs of mitigation incurred by Celestica pursuant to Article 17.6 below,
shall including under-recoveries resulting from the sale of Material at prices
less than the price originally paid by Celestica for such Material, as well as
costs relating to re-stocking or return charges.

17.5

When any Material is for any reason at any time rendered Excess or Obsolete,
Celestica will use its reasonable efforts to:

(a)

cancel outstanding orders for such Materials; and

(b)

return or sell such Materials back to the original supplier or to a third party
on such terms as Celestica may determine at its discretion; and





9




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







(c)

use excess/non-cancellable Materials for the manufacture of other Products.

Such mitigation efforts shall continue for a period of up to thirty (30) Days.

17.6

All invoices relating to Excess or Obsolete Material, as specified in this
Article 17, shall be due to Celestica in accordance with the payment terms
specified in Article 10.1.

17.7

Notwithstanding the persons designated in Article 26.5, all notices, inventory
purchase orders and any other communication required to be made or delivered by
either party to the other party pursuant to this Article 17 shall be sent to
representatives agreed to by the parties.

18.

CELESTICA WARRANTY

18.1

Celestica warrants that it will without charge, repair, replace or credit, as it
may elect, any Products which are proved to be defective as a result of a
failure in Celestica’s workmanship provided that such defective Product has been
returned prepaid to Celestica’s designated repair location within [*] months
after original delivery to Customer (which period shall not be extended by the
repair or replacement of Product), except where the defect is discovered in the
last month of the warranty. And where Customer notifies Celestica in accordance
with Article 18.1 (a) above and returns the defective Product no later than
thirty Days after the expiration of the warranty period, then the warranty shall
be deemed to still be in effect. To the maximum extent allowed by its agreements
with suppliers, Celestica shall pass through to Customer and shall administer on
Customer’s behalf; Material warranties from component and raw material
suppliers.

The Customer requires a return material authorization (RMA) from Celestica prior
to returning any Products. All returned Product shall include documentation
describing the nature of the defect, how it was discovered and under what
conditions it occurred. Celestica’s issuance of an RMA will not be unreasonably
withheld.

18.2

The Customer will pay for the return of Products to Celestica’s designated
premises. Celestica will pay for the redelivery to the Customer’s premises in
the USA of all repaired or replaced Products, where the returned Products were
found by Celestica to be defective under Article 18.1 above. For any Products
which are found by Celestica not to be so defective the Customer will pay to
Celestica all redelivery costs and an administrative fee (no defect found
charge) of $[*] per unit of each such Product In the case of Product
replacement: title to replaced Product will pass to Celestica on delivery to
Celestica; and title to replacement Product will pass to the Customer on
delivery to the Customer.

18.3

The above warranties will not apply to:

(a)

Products which have been misused, modified, damaged, placed in an unsuitable
physical or operating environment or maintained improperly or caused to fail by
any product or service not supplied by Celestica or to any Products which have
been subjected to any repair not authorised in writing in advance by Celestica;

(b)

any defect caused by the Customer or a third party or by an error or omission or
design or other fault in any Customer Information or in any other drawings,
documentation, data, software, information, know-how or Materials provided or
specified by the Customer;

(c)

prototypes and pre-production or pilot versions of Products which will be
supplied “as is” without warranty of any kind; or

(d)

Products for which Celestica has not performed the standard inspection and test
procedure at the request of the Customer.

18.4

THIS ARTICLE 18 SETS OUT CELESTICA’S SOLE OBLIGATION AND LIABILITY, AND THE
CUSTOMER’S EXCLUSIVE REMEDIES, FOR CLAIMS BASED ON DEFECTS IN OR FAILURE OF ANY
PRODUCT OR SERVICE OR THE SUBJECT MATTER OF ANY SERVICE AND REPLACES ALL





10




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







OTHER WARRANTIES, REPRESENTATIONS AND CONDITIONS, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO IMPLIED WARRANTIES, REPRESENTATIONS OR CONDITIONS OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

19.

CUSTOMER WARRANTY

19.1

The Customer warrants that the Customer Information and any other items or
information supplied by the Customer are accurate and contain all items and
information of the Customer necessary for Celestica to manufacture and deliver
the Products and Services.

19.2

Celestica will notify the Customer of any manufacturing problems which it
encounters and believes are related to the Product design or any Customer
Information. The parties will jointly determine whether such manufacturing
problems are attributable to the Product design or any Customer Information.
Where such problems are so attributable, the parties will discuss cost
responsibility, however, the basic assumption is that Customer will bear the
costs incurred by Celestica to correct such problems. Celestica will not
implement any changes to the Product design or any Customer Information without
the Customer’s prior approval. Where any such changes result in the delay of any
scheduled delivery date for Product, Celestica will have no liability for such
delay.

19.3

Prior to start of Celestica’s manufacturing, Customer shall validate and certify
that all bill of material and approved vendor listing information is correct and
accurate.

19.4

Customer assumes full responsibility, including responsibility for reasonable
expenses incurred by Celestica if any consigned material is the cause of
deficiencies or failures in the Product.

20.

INDEMNIFICATION

20.1

Customer agrees to indemnify, defend and hold harmless Celestica from and
against all third party claims, costs, damages, fines, losses and expenses
(including reasonable attorney’s fees) to the extent that such claims, costs,
damages, fines, losses and expenses result from: (i) death, personal injury or
property damage arising from Customer’s negligent acts or omissions or wilful
misconduct; or, (ii) an intellectual property infringement claim arising from
any specifications, software, information supplied or any instructions given to
Celestica by or on behalf of the Customer provided that Celestica gives Customer
prompt notice in writing of the claim, provides reasonable assistance and
co-operation to Customer in defense of the claim and permits Customer to control
the defense of the claim. Celestica may employ counsel, at its own expense, to
assist in the defense of the claim. Celestica shall have no authority to settle
any claim on behalf of the Customer.

20.2

Celestica agrees to indemnify, defend and hold harmless Customer from and
against all third party claims, costs, damages, fines, losses and expenses
(including reasonable attorney’s fees) to the extent that such claims, costs,
damages, fines, losses and expenses result from: (i) death, personal injury or
property damage arising from Celestica’s negligent acts or omissions or wilful
misconduct; or, (ii) an intellectual property infringement claim arising from
Celestica proprietary manufacturing processes or other Celestica-supplied
information used for the Customer provided that Customer gives Celestica prompt
notice in writing of the claim, provides reasonable assistance and co-operation
to Celestica in defense of the claim and permits Celestica to control the
defense of the claim. Customer may employ counsel, at its own expense, to assist
in the defense of the claim. Customer shall have no authority to settle any
claim on behalf of Celestica.

21.

CUSTOMER PROPERTY





11




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







21.1

All Customer Information may be used solely by Celestica as required by
Celestica for the purposes of performing its obligations under this Agreement
and any Orders.

21.2

All Customer Information will remain the Customer’s property and will be treated
by Celestica with substantially the same care as it treats its own property of a
similar nature.

21.3

Except for routine maintenance and routine calibration of Customer tooling, the
costs of maintenance, calibration and repair of any Customer tooling shall at
all times be the responsibility of the Customer.

22.

CONFIDENTIALITY

22.1

The parties will comply with the provisions of the Confidentiality Agreement
between Iridium Satellite LLC and Celestica Corporation dated February 8, 2002,
regarding the exchange of confidential information in general, and the
Non-Disclosure Agreement among SE Licensing LLC, Iridium Satellite LLC, and
Celestica Corporation dated April 2, 2003, regarding the “Subscriber Equipment
Technical Information” as that term is defined therein.

22.2

Nothing in this Agreement gives either party a right to use the other party’s
name, trade mark(s), trade name(s) or to refer to, or disclose, the existence of
this Agreement or any Orders or any terms and conditions of this Agreement or
any Orders, whether directly or indirectly in connection with any marketing or
other activities without the other party’s prior written consent. Either party
may, however, be permitted to respond generally to inquiries regarding its
business provided that it will not disclose specific terms of the Agreement,
except as may be required under applicable laws and regulations.

23.

FREEDOM OF ACTION

23.1

Except as expressly provided pursuant to Articles 21.2 and 22 above, this
Agreement shall not prevent Celestica or its Affiliates from marketing,
acquiring, or developing materials, products or services which are similar or
competitive to those of the Customer. Celestica may pursue activities
independently with any third party, even if similar to the activities under this
Agreement.

24.

EXCLUSIONS AND LIMITATION OF LIABILITY

24.1

To the maximum extent permitted by law, under no circumstances will either party
have any liability, whether in contract or for negligence or otherwise and
whether related to any single event or series of connected events, and except
for any obligation to pay amounts which are properly due and payable hereunder,
for any of the following:

(a)

any liability in excess of:

(i)

in the case of damage to or loss of tangible property, the value of such
property; and

(ii)

in any event, regarding any other liability, the total of the Prices (if any)
paid by the Customer for the product(s) which is the subject of the claim or
$[*] (whichever is the lesser)

(b)

any liability for any incidental, indirect or consequential damages or loss of
business, loss of records or data, loss of use, loss of profits, revenue or
anticipated savings or other economic loss whether or not a party was informed
or was aware of the possibility of such loss; or

(c)

any third party claims, other than claims arising under Article 20, against the
other party for any loss, damage, costs or expenses.

24.2

Neither party may bring an action under this Agreement more than [*] ([*]) years
after the cause of action arose.





12




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







25.

TERM AND TERMINATION

25.1

This Agreement:

(a)

is effective from the Effective Date and continues for a period of three (3)
years from the Effective Date unless and until terminated in accordance with
this Article 25; and

(b)

will automatically renew for additional one (1) year terms after the expiration
of the initial term unless either party receives from the other, at least ninety
(90) days prior to the end of the initial term or any renewal term, written
notice to terminate this Agreement at the end of the then current term.

25.2

Either party may terminate this Agreement by giving to the other party 180 days
prior written notice at any time. In the event of termination pursuant to this
Article 25.2:

(a)

termination of this Agreement will not prejudice accrued rights and liabilities
(including payment of Prices for Product delivered) of either party; and

(b)

on the termination or other discharge of this Agreement Celestica will, in so
far as reasonably practicable following the Customer’s request, deliver up to
the Customer at the Customer’s expense and risk all Customer Information (for
which, if applicable, Celestica has been paid in full) on an “as is” basis.

25.3

Either party may terminate any Order and/or this Agreement:

(a)

if the other party commits a material breach of any of the terms of this
Agreement and fails to remedy the breach, or, in the event of a breach by
Celestica, present a plan for a cure which is acceptable to the Customer, within
thirty (30) Days of written notice requiring it to do so; or

(b)

immediately, if the other party becomes insolvent or is declared bankrupt, or if
a receiver and manager, liquidator, trustee in bankruptcy or other officer with
similar powers is appointed over all or a substantial part of the assets of that
party, or if that party files a proposal or a notice of intention to make a
proposal under the Bankruptcy and Insolvency Act or any similar law, or any
equivalent event occurs under any relevant jurisdiction;

and, in any such case on termination under 25.3 (a) or (b) above, the
terminating party shall have no further obligations to the other party except:

(c)

for Customer to make payment of Prices for Product delivered prior to the date
of termination;

(d)

except in the event of a termination for the default of Celestica, for Customer
to make payment for any Orders cancelled, in accordance with Article 8.2, In the
event of a termination for the default of Celestica, Customer shall nonetheless
remain responsible for any Obsolete Inventory and Excess Inventory created by
such termination in accordance with section 8.1 (c)

(e)

for Celestica to, in so far as reasonably practicable following the Customer’s
request, deliver up to the Customer at the Customer’s expense and risk all
Customer Information (for which, if applicable, Celestica has been paid in full)
on an “as is” basis; and

(f)

for Celestica to deliver all Customer-supplied, Excess and/or Obsolete Materials
to Customer as soon as reasonably practicable.

25.4

For convenience termination by either party or default termination by Celestica,
the terms of Article 8 “Cancellation” will apply to any Orders cancelled as a
result of termination pursuant to this Article 25, and the terms of Article 17
“Excess and/or Obsolete Material” will apply to any Material rendered Excess or
Obsolete by such cancellation.

25.5

For convenience termination by either party or default termination by Celestica,
Celestica will be entitled at its option to perform all accepted Orders placed
prior to the termination or expiration of this Agreement and the terms of this
Agreement will continue to apply to such Orders.





13




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







26.

GENERAL

26.1

Resale, import and export - The Customer will comply with all applicable laws
and regulations and will obtain all necessary licenses and consents for the
resale, import or export of Products under the laws and regulations of any
relevant jurisdiction. Celestica shall not export, directly or indirectly, any
equipment, information or technical data under this Agreement to any individual
or country for which the U.S. Government at the time of export requires an
export license or other governmental approval without first confirming that
Customer has obtained such license or approval. Customer shall use its
reasonable commercial efforts to identify to Celestica the export control status
of equipment, data and information it provides to Celestica.

26.2

Effective terms and precedence -

(a)

Together with Orders, the terms of this Agreement constitute the entire
agreement between the parties in respect of the subject matter thereof and
supersede and exclude all other representations, promises and proposals, whether
oral or written.

(b)

Any standard terms and conditions set out in any Customer Order form will be
without effect.

(c)

Any rights or obligations under this Agreement which by their nature continue
after termination will remain in effect until they are completed.

(d)

If there is any conflict or inconsistency between the terms of any Order or
other documents and the terms of this Agreement, then the terms of this
Agreement will prevail over the Order or any other such document.

26.3

Severability - If any provision or any part thereof contained in any Order or
this Agreement is, for any reason, held to be invalid or unenforceable in any
respect under the laws of any jurisdiction where enforcement is sought, such
invalidity or unenforceability will not affect any other provision of such Order
or this Agreement, and such Order and this Agreement will be construed as if
such invalid or unenforceable provision or part thereof had not been contained
therein.

26.4

Variations - No purported variation or amendment of this Agreement or any Order
will be valid unless made or confirmed in writing by a duly authorised
representative of each party.

26.5

Notices - All notices must be in writing and sent by prepaid registered mail, by
facsimile or by electronic mail or delivered personally to the parties at their
respective addresses set out below or such other address as may be notified from
time to time by the addressee to the other party. A notice shall be deemed to
have been given on the date of receipt if sent by prepaid registered mail, on
the date of transmission in the case of facsimile or electronic communication or
on the date of delivery if it is delivered by hand.

Notices delivered to Customer shall be delivered to:

Iridium Satellite LLC

8440 South River Parkway

Tempe AZ 85284

Attention: Jim Hammant

fax 480-752-5185

With a copy to:

Iridium Satellite LLC

6701 Democracy Blvd.

Suite 500

Bethesda, MD 20817

Attention: Chief Counsel





14




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







fax (301-571-6250)

Notices delivered to Celestica shall be delivered to:

Celestica Corporation

4300 West Round Lake Road Arden Hills MN 55112

Attention: General Manager

Fax: 651-604-2420

With a copy to:

Celestica International Inc.

1150 Eglinton Avenue East

Toronto, Canada

M3C 1H7

Attention: Corporate Contracts Department

fax: 416-448-2817

26.6

Waiver - The waiver of any term, condition or provision of this Agreement must
be in writing and signed by an authorized representative of the waiving party.
Any such waiver will not be construed as a waiver of any other term, condition
or provision except as provided in writing, nor a waiver of any subsequent
breach of the same term, condition or provision.

26.7

Force majeure

(a)

Except for defaults of subcontractors at any tier, Celestica shall not be in
default because of any failure to perform this contract under its terms if the
failure arises from causes beyond its control and without its fault or
negligence. Examples of these causes are:

(i)

acts of God or of the public enemy;

(ii)

acts of the Government in either its sovereign or contractual capacity;

(iii)

fires;

(iv)

floods;

(v)

epidemics or pandemics;

(vi)

quarantine restrictions;

(vii)

strikes;

(viii)

freight embargoes; and

(ix)

unusually severe weather.

In each instance, the failure to perform must be beyond the control and without
the fault or negligence of Celestica. “Default” includes failure to make
progress in the work so as to endanger performance.

If the failure to perform is caused by the failure of a subcontractor at any
tier to perform or make progress, and if the cause of the failure was beyond the
control of both Celestica and subcontractor, and without the fault or negligence
of either, Celestica shall not be deemed to be in default.

26.8

Assignment -

(a)

Neither party may assign this Agreement or any Order or any part thereof without
the written consent of the other party, such consent not to be unreasonably
withheld.

(b)

The expressions “Celestica” and the “Customer” include their respective
successors and permitted assigns where the context admits.

(c)

Notwithstanding Article 26.8 (a) above, and unless the non-assigning party can
reasonably demonstrate that such an assignment is materially detrimental to its
commercial interests, this Agreement may be





15




--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of

The Securities Exchange Act of 1934, as amended.







assigned to a third party when required as the result of a merger, acquisition,
re-capitalization or other similar capital event, or other legal transfer of a
party’s partial or complete assets to such third party.




26.9

Relationship of the parties - The relationship of Celestica and Customer as
established under this Agreement and any Order(s) will be and at all times
remain one of independent contractors, and neither party will at any time nor in
any way represent itself as being a dealer, agent or other representative of the
other party or as having authority to assume or create obligations or otherwise
act in any manner on behalf of the other party.

26.10

Headings - The headings in this Agreement are inserted for convenience only and
do not constitute a part of any agreement nor are they to be referred to in its
interpretation.

26.11

Governing law - This Agreement and all transactions under it will be governed by
the laws of the State of Delaware, USA exclusive of any provisions of the United
Nations Convention on the International Sale of Goods and without regard to
principles of conflict of laws. The parties submit to the non-exclusive
jurisdiction of the courts of Delaware, USA.

26.12

Socioeconomic Requirements - During the performance of this Agreement, Celestica
agrees to comply with all Federal, State and local laws concerning
discrimination in employment and non-segregation of facilities including, but
not limited to, the requirements of Executive Order 11246 (41 CFR 60-1.4),
Section 503 of the Rehabilitation Act of 1973 (41 CFR 60-741.4), and the Vietnam
Era Veteran’s Readjustment Assistance Act of 1974 (41 CFR 60-250.4).

AGREED TO BY THE DULY AUTHORIZED REPRESENTATIVES OF THE PARTIES AS OF THE DATE
FIRST SET FORTH ABOVE:

  /s/ James E.Hamarit                                                   

  /s/ Peter Lindgren                                                     

Signed by:

Signed by:

James E.Hamarit                                                           

Peter Lindgren                                                            

Name:

Name:

VP, Production & Distribution                                   

SVP                                                                               

Title:

Title:

April 19, 2007                                                               

April 13, 2007                                                               

Date:

Date:








16


